DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action in response to the present US application number 17/506362, filed on 10/20/2021.  This application is a divisional of U.S. Patent Application No. 15/197683, filed 06/29/2016, now Patent No. 11,157,521.
Regarding Preliminary Amendment, filed 10/20/2021; Claims 1-11 and 16 have been canceled.  Claims 12-15 and 17-20 have been amended.  Claims 21-28 are new.  Claims 12-15 and 17-28 are presented for examination, with claim 12 being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 06/06/2021 are in comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recited limitation in claim 18 “Error! Reference source not found.”  is unclear; thus, one of ordinary skill in the art would not be reasonably apprised the scope of the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-15 and 17-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 12
             Independent claim 12 recite:
creating media file on the media recording device; 
sending a data packet; 
receiving an event identifier that is associated with information in the data packet and identifies an event; 
associating the event identifier with the media file by the association with the information in the data packet; and 
receiving first annotations of media files associated with the event identifier that is associated with the media file; 
storing the first annotations in the storage: 
receiving second annotations of the media file; 
associating the second annotations with the event identifier;
storing the second annotations in the storage; and 
sending the media file, first annotations, and second annotations, configured to be mutually associated by the event identifier.

The limitations of creating… , sending… , receiving… , associating…, storing …,  describe an abstract idea.  The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  In particular, the claim, recites additional elements, “one or more processors”,  to perform the steps in the claim. These are generic computer products. Note that the limitations, in the instant claim, are done by the generically recited computer products. The generically recited computer elements such as “processor”, “memory”,  “computer readable storage medium,” do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation. The steps for data gathering and processing do not add a meaningful limitation to the method as they would be routinely used by those of ordinary skill in the art in order to apply the abstract idea. Note the court’s analysis in Ultramercial:
Adding a computer to otherwise conventional steps does not make an invention patent- eligible. Any transformation from the use of computers or the transfer of content between computers is merely what computers do and does not change the analysis.

Viewed as a whole, the additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim amounts to significantly more than the abstract idea itself. Therefore, the claim is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claims 13-15 and 17-28
The limitations as recited in claims 13-15 and 17-28 are simply describe a media recording device.   The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  The claims cannot provide an inventive concept.  Therefore, claims 13-15 and 17-28 are directed to abstract idea and are not patent eligible.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-15 and 17-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guzik, US 2010/0274816 (hereinafter “Guzik”).

Regarding claim 12, Guzik disclose A media recording device comprising: 
one or more processors (e.g. a processing unit, [0091]); 
a network interface coupled to the one or more processors configured to enable communications via a communication network (e.g. input/output interface, [0092]); 
storage for content and executable instructions (e.g. storage, [0092]); and 
instructions stored in the storage, wherein execution of the instructions by the one or more processors configures the media recording device to perform acts  (e.g. read only memory (“ROM”), random access memory(“RAM”) for storage  instructions, [0091]) comprising: 
creating media file on the media recording device (e.g.  The file manager creates/maintains a table of data assets [as file table] on the machine and maintains a list of metadata fields and offsets, Fig. 1, central storage 150 and [0153]); 
sending a data packet (e.g. to capturing media and triggering events, client 500 includes metadata collection functions 550. For example, samples of location metadata may be collected by location service receiver 551.  Another form of metadata is date/time data [0102]-[0103].  The data captured by the respective scopes 101-104 may be uploaded in the form of files [as media file] to a web service 120 by users with accounts 121-123 that can transfer files from their respective devices 111-114. Users 141 and 144, with accounts 121 and 124 respectively, may log on later to tag, comment, annotate, or otherwise associate metadata with the uploaded files, Fig. 1, [0034] and [0041]-[0042]); 
receiving an event identifier that is associated with information in the data packet and identifies an event (e.g. The data captured by the respective scopes 101-104 may be uploaded in the form of files [as media file] to a web service 120 by users with accounts 121-123 that can transfer files from their respective devices 111-114 [as first media recording device].  Accounts 121-124 may be aggregated on web service as 120 as a group 130. As a default, a group may be identified to include all users with data files with the same Event ID, Fig. 1, [0034] and [0041]-[0042]); 
associating the event identifier with the media file by the association with the information in the data packet (e.g. When metadata is applied after the data is captured. In fact, the Event ID may be edited or changed, or an additional Event ID may even be added, [0086]); and 
receiving first annotations of media files associated with the event identifier that is associated with the media file (e.g. All media files with the Event ID may then be automatically tagged with the Case ID [as first annotation] from the case database [interpreted as media file that are flagged to be shared]. In this way, data from the case database may be provided in an integrated view along with the media, see [0181]-[0185]); 
storing the first annotations in the storage (e.g. multiple still photos might be stored not only with date/time stamp metadata, but also with location metadata, possibly from a global positioning satellite (GPS) stamp. [0029]-[0030]);
receiving second annotations of the media file (e.g. multiple still photos might be stored not only with date/time stamp metadata, but also with location metadata [as second annotations], possibly from a global positioning satellite (GPS) stamp. [0029]-[0030]); 
associating the second annotations with the event identifier (e.g. associating an identifier along with correlating metadata such as date/timestamp and location, [0012]);
storing the second annotations in the storage (e.g. multiple still photos might be stored not only with date/time stamp metadata [as first annotations], but also with location metadata [as second annotations], [0029]-[0030]); and 
sending the media file, first annotations, and second annotations, configured to be mutually associated by the event identifier (e.g. The data captured by the respective scopes 101-104 may be uploaded in the form of files [as media file] to a web service 120 by users with accounts 121-123 that can transfer files from their respective devices 111-114 [as first media recording device].  Accounts 121-124 may be aggregated on web service as 120 as a group 130. As a default, a group may be identified to include all users with data files with the same Event ID, Fig. 1, [0034] and [0041]-[0042]).

Regarding claim 13, Guzik further disclose, wherein the data packet comprises a geolocation and a time of creating the media file, and at least one of: (i) identification information of the media recording device, and (ii) identification information of an operator of the media recording device at the time of the creating media file (e.g. to capturing media and triggering events, client 500 includes metadata collection functions 550. For example, samples of location metadata may be collected by location service receiver 551.  Another form of metadata is date/time data [0102]-[0103].  The data captured by the respective scopes 101-104 may be uploaded in the form of files [as media file] to a web service 120 by users with accounts 121-123 that can transfer files from their respective devices 111-114. Users 141 and 144, with accounts 121 and 124 respectively, may log on later to tag, comment, annotate, or otherwise associate metadata with the uploaded files, Fig. 1, [0034] and [0041]-[0042]).

Regarding claim 14, Guzik further disclose, wherein data packet further comprises annotations that are already available on the media recording device for media file (e.g. Users 141 and 144, with accounts 121 and 124 respectively, may log on later to tag, comment, annotate, or otherwise associate metadata with the uploaded files, [0034]).

Regarding claim 15, Guzik further disclose, wherein the event identifier is received at a beginning of the creation of the first media file (e.g. When metadata is applied after the data is captured. In fact, the Event ID may be edited or changed, or an additional Event ID may even be added, [0086]).

Regarding claim 17, Guzik further disclose, wherein the first annotations are received from a case management system (e.g. All media files with the Event ID may then be automatically tagged with the Case ID [as first annotation] from the case database. In this way, data from the case database may be provided in an integrated view along with the media, see [0181]-[0185])).

Regarding claim 18, Guzik further disclose, Error! Reference source not found., wherein the second annotations are received from a user interface of the media recording device (e.g. a video clip may have date/time information stored for each frame, and an audio clip may have date/time information stored for each track segment, [0029]).

Regarding claim 19, Guzik further disclose, wherein execution of the program by the one or more processors configures the media recording device to perform further acts comprising:
storing annotations that are configured not to be shared to other media files in the storage (e.g. For further security the metadata may be encrypted, [0212]); and
flagging annotations that are configured to be shared to other media files in the storage (e.g. All media files with the Event ID may then be automatically tagged with the Case ID from the case database [interpreted as media file that are flagged to be shared]. In this way, data from the case database may be provided in an integrated view along with the media, see [0181]-[0185]).

Regarding claim 20, Guzik further disclose, wherein execution of the program by the one or more processors configures the media recording device to perform a further act comprising, upon media file being placed with another media file via a drag-and-drop on a user interface of the media recording device, grouping annotations together that are flagged to be shared between the media file and the another media file (e.g. On the map, the user can view other officers near to the incident and can either manually select other officers individually by clicking on the officers, or by dragging and dropping a bounding rectangle over the location, [0182]).

Regarding claim 21, Guzik further disclose, wherein the event identifier is received upon request (e.g. When an officer is joined, the officers' feed is associated with the Event ID and defines a group. Thus joining officers within a predefined distance and unjoining officers that go out of that predefined distance is an autogrouping feature, [0183]).

Regarding claim 22, Guzik further disclose, wherein the event identifier is received at a predetermined interval (e.g. When an officer is joined, the officers' feed is associated with the Event ID and defines a group. Thus joining officers within a predefined distance and unjoining officers that go out of that predefined distance is an autogrouping feature, [0183]).

Regarding claim 23, Guzik further disclose, wherein the data packet is sent at the beginning of the creating of the media file (e.g.  Upon recording, the video begins recording at the time of triggering, in other words at the start of the event to be recorded. However, for security cameras and other applications, it may be preferable to store the previous few seconds in the preview buffer as well to ensure complete recording, [0160]).

Regarding claim 24, Guzik further disclose, wherein the data packet is sent at the completion of the creating of the media file (e.g. Once recording is complete, at decision block 440 a decision is made if the resulting data asset is to be shared in place via a peer-to-peer connection or uploaded to a web service, [0074]).

Regarding claim 25, Guzik further disclose, wherein the data packet is sent during the creating of the media file (e.g. In this exemplary platform embodiment, the result is a central store 150 of data assets that have been associated with correlating metadata from before, during, and after time of capture. At least some subset of the metadata may be used for correlation. [0046]).

Regarding claim 26, Guzik further disclose, wherein the data packet is sent when a network connection for the sending becomes available (e.g. when a high bandwidth dedicated connection is available, the data assets may be served as a binary large object ("BLOB"), [0055]).

Regarding claim 27, Guzik further disclose, wherein execution of the program by the one or more processors configures the media recording device to perform one or more further acts comprising:
sending, in response to a ping, an indication that a media file is in a process of creation or recently captured (e.g. An example of a default tag associated before time of capture is an Event ID (also called a Pounce.TM. ID) that may be used to indicate which files are candidates for correlating for an event, [0038])

Regarding claim 28, Guzik further disclose, wherein execution of the program by the one or more processors configures the media recording device to perform one or more further acts comprising: receiving edits to the first or second annotations associated with the media file; and associating the edits with the media file (e.g. A web service 1021 can remotely configure a mobile client 1010 by checking the existing profile 1011 sending an updated profile via client application 1012 , [0200]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/Examiner, Art Unit 2153                                                                                                                                                                                                        9/30/2022